Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/09/2020, 04/15/2021, 10/28/2021 and 02/08/2021 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, lines 1-2 recite “claim 4, wherein the message processing component”. It is not clear whether the dependence is on claim 5 or claim 1, as message processing component was first mentioned in claim 5. For the purposes of examination, the above limitation is interpreted to depend on claim 5.
Claims 7 and 8 are rejected for the same reasons as claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nair (US 20160299484 A1).
Regarding claim 1, Nair teaches an industrial safety device (abstract, single-wire safety system is provided that yields reliable safety device), comprising: an input terminal (i.e. SWS+INPUT) (fig.6); an output terminal (i.e. SWS+OUTPUT) (fig.6); an electronic switch ([0080], Safety device 502 will only send the pulse signal out on the SWS+OUTPUT terminal if the valid pulse pattern is present on the SWS+ INPUT terminal and the safety device 502 is not in the safe state) that electrically connects the input terminal to the output terminal while in a closed state ([0080], Safety device 502 will only send the pulse signal out on the SWS+OUTPUT terminal if the valid pulse pattern is present on the SWS+ INPUT terminal and the safety device 502 is not in the safe state) and electrically disconnects the input terminal from the output terminal while in an open state ([0080], Safety device 502 will only send the pulse signal out on the SWS+OUTPUT terminal if the valid pulse pattern is present on the SWS+ INPUT terminal and the safety device 502 is not in the safe state); and a microcontroller (e.g. processor 522) (fig.5), operatively coupled to a memory (e.g. memory 524) (fig.5), that executes executable components stored on the memory ([0074], one or more processors 522, and memory 524 can be electrically and/or communicatively coupled to one another to perform one or more of the functions of the SWS+ safety device 502) ([0079], computer-executable instructions), the executable components comprising: a safe state detection component (e.g. safe state detection component 510) (fig.5) configured to determine a state of a safety function of the industrial safety device ([0076], The safe state detection component 510 can be configured to determine whether the SWS+ safety device 502 is in its safe state); a pulse detection component (e.g. pulse detection component 512) (fig.5) configured to determine whether a modulated pulse pattern of a safety signal received on the input terminal corresponds to a defined pulse pattern ([0077], Pulse detection component 512 can be configured to identify presence of the defined pulse pattern on the device's single-wire safety channel input terminal); and a switch control component (e.g. safety signal relaying component 514) (fig.5) configured to, in response to a determination that the modulated pulse pattern corresponds to the defined pulse pattern and that the safety function of the industrial safety device is valid ([0077], The safety signal relaying component 514 can be configured to relay the pulsed safety signal from the single-wire safety channel input terminal to a single-wire communication output terminal for transmission to the next downstream device if certain defined conditions are satisfied), instruct the electronic switch to remain in the closed state ([0077], he defined conditions can include at least detection of a valid pulse pattern on the safety signal received at the safety input terminal), and in response to a determination that the safety signal having the modulated pulse pattern is not received at the input terminal or that the safety function of the industrial safety device is not valid ([0077], The safety signal relaying component 514 can be configured to relay the pulsed safety signal from the single-wire safety channel input terminal to a single-wire communication output terminal for transmission to the next downstream device if certain defined conditions are satisfied), instruct the electronic switch to transition to the open state ([0077], verification that the SWS+ safety device is not in its safe state) ([0088], pulse signal is no longer received at the SWS+ INPUT terminal of the comms master 402, causing relay pairs 806a and 806b to open).
Regarding claim 2, Nair teaches the industrial safety device of claim 1, wherein the industrial safety device is at least one of an emergency stop pushbutton, a light curtain device, a safety door switch, a safety mat device, a proximity switch, an emergency pull-cord device, a laser scanner, or a photoelectric sensor ([0059], the light curtain is broken by the detected body Other example safety input devices can include, but are not limited to, emergency stop pushbuttons, industrial safety mats that detect human presence at a particular area based on weight detection, emergency pull-cord devices, photoelectric or laser-based sensors, or other such safety detection devices).
Regarding claim 3, Nair teaches the industrial safety device of claim 1, wherein the pulse detection component is configured to monitor for presence of the safety signal on the input terminal via an input- side tap line (i.e. line 616) (fig.6) that connects an I/0 point of the microcontroller to a node between the input terminal ([0080], safety device 502 includes terminals for 0V and 24 VDC power, an SWS+ INPUT terminal) and a first side of the electronic switch ([0077], The safety signal relaying component 514 can be configured to relay the pulsed safety signal from the single-wire safety channel input terminal to a single-wire communication output terminal), and control the electronic switch via a switch control output (e.g. output of safety signal relaying component 514) (fig.5).
Regarding claim 4, Nair teaches the industrial safety device of claim 3, wherein the I/O point is a first I/O point ([0080], safety device 502 includes terminals for 0V and 24 VDC power, an SWS+ INPUT terminal), and a second I/O point of the microcontroller ([0080], the SWS+ OUTPUT terminal sends the safety signal to the next downstream device) is connected to a node between the output terminal (implicit) and a second side of the electronic switch ([0080], Safety device 502 will only send the pulse signal out on the SWS+OUTPUT terminal if the valid pulse pattern is present).
Regarding claim 5, Nair teaches the industrial safety device of claim 4, wherein the microcontroller further comprises a message processing component (i.e. message processing component 520) (fig.5) configured to process input messages received via the input terminal and the output terminal ([0078], Message processing component 520 can be configured to process input messages received on either the single-wire safety channel input terminal or the single-wire safety channel output terminal), and to send output messages via the input terminal and the output terminal ([0078], and to send output messages on either the input or output terminal).
Regarding claim 6, Nair teaches The industrial safety device of claim 5, wherein the message processing component is configured to receive, via the output terminal and the output-side tap line (e.g. receive GDI message on an SWS+OUTPUT 2702) (fig.27), a diagnostic request message ([0157], example methodology 2700 for processing a request for device information) comprising a request for diagnostic information from the industrial safety device ([0157], device information is requested), and in response to determining that a target address contained in the diagnostic request message matches an address of the industrial safety device (e.g. addresses match? 2706) (fig.27), output an output message via the output-side tap line and the output terminal ([0157], the safety device outputs a GDI response message on its SWS+ OUTPUT terminal), the output message comprising current diagnostic information for the industrial safety device ([0157], the GDI response message includes information about the safety device).
Regarding claim 7, Nair teaches the industrial safety device of claim 6, wherein the current diagnostic information comprises at least one of an address of the industrial safety device, an indication of whether the industrial safety device is a last device on a single-wire safety circuit capable of receiving the safety signal, or a status of the safety function of the industrial safety device ([0157], the GDI response message includes information about the safety device, including but not limited to a device type, a product code, vendor information, hardware and/or software revision number, fault information, status information, a device signature, or other such information).
Regarding claim 8, Nair teaches the industrial safety device of claim 5, wherein the message processing component is configured to receive, via the output terminal and the output-side tap line (e.g. receive GDI message on an SWS+OUTPUT 2702) (fig.27), a diagnostic request message ([0157], example methodology 2700 for processing a request for device information) comprising a request for diagnostic information contained on another industrial device upstream from the industrial safety device ([0157], device information is requested), and in response to determining that a target address contained in the input message does not match an address of the industrial safety device (e.g. NO from 2706 to 2708) (fig.7), relay the diagnostic request message via the input-side tap line and the input terminal (e.g. relay GDI message to an SWS+input terminal of the safety device).
Regarding claim 9, Nair teaches the industrial safety device of claim 1, further comprising a supplemental input terminal (e.g. Supplemental input) (fig.6) configured to receive a supplemental signal ([0083], messages can be received via SUPPLEMENTAL INPUT) from a communications master device (i.e. comms master 402) (fig.6) of a single-wire safety circuit (abstract, single-wire safety system) on which the industrial safety device operates (implicit), wherein the switch control component is further configured to set the open state and the closed state of the electronic switch as a function of the supplemental signal ([0083], permit energization of its contactors if the appropriate enable signal is seen on its SUPPLEMENTAL INPUT terminal).
Regarding claim 10, Nair teaches the industrial safety device of claim 1, wherein the industrial safety device is one of a plurality of industrial safety devices of a single-wire safety circuit (e.g. SD2-SD5) (fig.16A).
Regarding claim 11, the method is rejected for the same reasons as stated in claim 1.
Regarding claim 12, the method is rejected for the same reasons as stated in claim 2.
Regarding claim 13, the method is rejected for the same reasons as stated in claim 3.
Regarding claim 14, the method is rejected for the same reasons as stated in claims 4 and 5.
Regarding claim 15, the method is rejected for the same reasons as stated in claim 6.
Regarding claim 16, the method is rejected for the same reasons as stated in claim 7.
Regarding claim 17, the method is rejected for the same reasons as stated in claim 8.
Regarding claim 18, the method is rejected for the same reasons as stated in claim 9.
Regarding claim 19, it is substantially rejected for the same reasons as stated in claim 1. Nair further teaches a non-transitory computer-readable medium (i.e. computer 4312) (fig.43) ([0222], Computer 4312 also includes removable/non-removable, volatile/nonvolatile computer storage media) having stored thereon instructions ([0215], Computers and servers include one or more processors … configured to execute instructions stored in media) that, in response to execution, cause operations ([0229], computer-executable instructions for performing the acts and/or events of the various methods of the disclosed subject matter), and a processor connected in parallel with the electronic switch to perform operations ([0080], During diagnostic or configuration mode, safety device 502 uses the SWS+ INPUT and SWS+ OUTPUT terminals to exchange configuration or diagnostic messages with adjacent devices) (it is necessarily true that a parallel connection exists between processor and electronic switch, as diagnostic messages can still be exchanged when safety device is off).
Regarding claim 20, it is rejected for the same reasons as stated in claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           10/05/2022



	/THIENVU V TRAN/                                                          Supervisory Patent Examiner, Art Unit 2839